NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                   DAVID HOVER,
                  Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5022
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00895-MMS, Judge Margaret M.
Sweeney.
               ______________________

                 Decided: June 5, 2014
                ______________________

   DAVID HOVER, of Sterling, Colorado, pro se.

     MARTIN M. TOMLINSON, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were STUART F. DELERY,
Assistant Attorney General, BRYANT G. SNEE, Acting
Director, and REGINALD T. BLADES, JR., Assistant Direc-
tor.
                ______________________
2                                               HOVER   v. US




    Before PROST, * Chief Judge, DYK, and BRYSON, Circuit
                            Judges.
PER CURIAM.
                         DECISION
     David J. Hover appeals from a decision of the Court of
Federal Claims dismissing his complaint for lack of sub-
ject matter jurisdiction. We affirm.
                       BACKGROUND
    On November 12, 2013, Mr. Hover, who is incarcer-
ated in a Colorado state prison, filed suit in the Court of
Federal Claims as a pro se litigant. Giving Mr. Hover’s
complaint a generous reading, we interpret his complaint
as alleging that various federal judges and other federal
court officials have violated his civil rights by acting to
prevent consideration of the merits of his application for a
writ of habeas corpus from the United States Supreme
Court and his claims contesting the conditions of his
confinement filed in the United States District Court for
the District of Colorado. According to Mr. Hover, those
federal judges and officials have violated his constitution-
al rights to due process and equal protection, thereby
entitling him to relief under 42 U.S.C. § 1983. Mr. Hover
also seeks injunctive relief to force his previously filed
cases “to move forward to fruition” and an award of court
costs that he has incurred in filing those cases.
    The Court of Federal Claims dismissed Mr. Hover’s
complaint sua sponte on November 14, 2013, for lack of
subject matter jurisdiction. Mr. Hover has appealed that
decision to this court.



     * Sharon Prost assumed the position of Chief Judge
on May 31, 2014.
HOVER   v. US                                               3



                        DISCUSSION
    The Court of Federal Claims properly held that it
lacks jurisdiction to hear Mr. Hover’s claims. The Court
of Federal Claims is a court of limited jurisdiction, and is
obligated to satisfy itself that it has jurisdiction to hear a
case. Nickerson v. United States, 35 Fed. Cl. 581, 586
(1996), aff’d, 113 F.3d 1255 (Fed. Cir. 1997); R. Ct. Fed.
Cl. 12(h)(3). The Tucker Act defines the subject matter
jurisdiction of the Court of Federal Claims. It states:
    The United States Court of Federal Claims shall
    have jurisdiction to render judgment upon any
    claim against the United States founded either
    upon the Constitution, or any Act of Congress or
    any regulation of an executive department, or up-
    on any express or implied contract with the Unit-
    ed States, or for liquidated or unliquidated
    damages in cases not sounding in tort.
28 U.S.C. § 1491(a)(1). The Tucker Act does not create a
substantive cause of action. In order to come within the
jurisdictional reach of the Tucker Act, a plaintiff “must
identify a separate source of substantive law that creates
the right to money damages.” Fisher v. United States, 402
F.3d 1167, 1172 (Fed. Cir. 2005). Moreover, except in
limited circumstances not relevant here, the Court of
Federal Claims cannot grant equitable relief such as an
injunction. Kanemoto v. Reno, 41 F.3d 641, 644-45 (Fed.
Cir. 1994).
    To the extent that Mr. Hover alleges due process and
equal protection violations, the Court of Federal Claims
correctly determined that it lacks jurisdiction to consider
those claims because those provisions do not mandate the
payment of money by the government. LeBlanc v. United
States, 50 F.3d 1025, 1028 (Fed. Cir. 1995); Mullenberg v.
United States, 857 F.2d 770, 773 (Fed. Cir. 1988). Moreo-
ver, 42 U.S.C. § 1983 does not create a right “enforceable
against the federal government for money damages,”
4                                                HOVER   v. US



LeBlanc, 50 F.3d at 1028, but instead creates a cause of
action against a person acting under color of state law.
Section 1983 therefore does not give rise to liability on the
part of the United States. See Dist. of Columbia v. Carter,
409 U.S. 418, 424-25 (1973); Sanders v. United States, 34
Fed. Cl. 75, 80 (1995), aff’d, 104 F.3d 376 (Fed. Cir. 1996).
To the extent that Mr. Hover’s claims rely on portions of
the federal criminal code, the Court of Federal Claims
correctly determined that it does not possess jurisdiction
over criminal matters. See Joshua v. United States, 17
F.3d 378, 379-80 (Fed. Cir. 1994).
    Mr. Hover asserts that the Court of Federal Claims
has jurisdiction over his claims because he has suffered a
loss as a result of allegedly unconstitutional actions taken
by government officials who are authorized to act by
Congress. Mr. Hover, however, has not identified any
government action that violates a money-mandating
constitutional provision or statute. He therefore cannot
invoke the jurisdiction of the Court of Federal Claims to
adjudicate his claims.
                       AFFIRMED
                           COSTS
    No costs.